DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 2/22/2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/22/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christenson et al. (U.S. Patent No. 7,320,539).
Regarding claim 1, Christenson et al. discloses a system (title; abstract) comprising:
a support structure (reference #20) comprising:

a gravity feed outlet coupled to the first bay capable for routing bulk material from the portable container of bulk material directly to a first outlet location (figures 1a, 2a and 2b, reference #24, 40 and 94);
a second bay (figure 1b, reference #82) capable for receiving and holding a portable container of dry additive (figure 1a, reference #26), and
a dry additive outlet system coupled to the second bay capable for routing dry additive from the portable container of dry additive to a second outlet location (figure 1a, reference #70, 72, 74,76 and 78; column 5, lines 44-53).
Regarding claim 2, Christenson et al. discloses wherein the dry additive outlet system comprises a second gravity feed outlet coupled to the second bay (figure 1a, reference #76) and a conveying device coupled to a discharge end of the second gravity feed outlet (figure 1a, reference #78).
Regarding claim 3, Christenson et al. discloses wherein the conveying device comprises at least one device selected from the group consisting of: a belt conveyer, a feed screw, and an auger (figure 1a, reference #78; column 5, lines 44-50).
Regarding claim 4, Christenson et al. discloses wherein the dry additive outlet system further comprises a metering gate at the lower end of the second gravity feed outlet (figure 1a, reference #77).
Regarding claim 5, Christenson et al. discloses a surge bin (figure 1a and 2a, reference #52) at a discharge end of the conveying device (see figure 2a, surge tank 52 connects at reference #54 which is discharge end of conveyer), wherein the surge bin comprises a metering gate (figure 2a, reference #122  and 125).
Regarding claim 6, Christenson et al. discloses a control system communicatively coupled to a motor or an actuator on the dry additive outlet system capable to control a metered flow rate of dry additive being routed to the second outlet location (figure 6, reference #500).
Regarding claim 7, Christenson et al. discloses wherein the support structure further comprises a first discharge gate actuator disposed on the first bay (figure 2a, reference #96) and a second discharge gate actuator disposed on the second bay (figure 1a, reference #70, 72, 74 and 77).
Regarding claim 10, Christenson et al. discloses a mixing unit (figure 1a, reference #56, 90, 100 and connections between; see parts of figure 2a) wherein the first outlet location comprises a bulk material inlet of the mixing unit (figure 2a, reference #94) and the second outlet location comprises a dry additive inlet of the mixing unit (figure 1a, reference #54).
Regarding claim 11, Christenson et al. discloses wherein the mixing unit comprises a metering device to provide a metered flow of dry additive from the second outlet location to a mixer (figure 1a, reference #54, 56 and 58; column 5, lines 34-36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. in view of O’Callaghan (U.S. Patent Pub. No. 2013/0135958).
Regarding claim 8, Christenson et al. discloses all the limitations as set forth above.  While the reference discloses weight sensors for monitoring the material (column 9, lines 47-54), the reference does not explicitly discloses a first fill level sensor and a second fill level sensor.  Since the prior art of O’Callaghan recognizes the equivalency of weight sensors and fill level sensor in the field of particulate metering and blending ([0003])
O’Callaghan teaches another particulate material metering and mixing apparatus (abstract; [0003]).  The reference teaches providing a fill level sensor on the weigh hopper ([0019]; [0063]; [0072]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a first fill level sensor on the weigh hopper of the first bay and a second fill level sensor on the second weigh hopper of the second bay of Christenson et al. in order to provide rapid continuous read-out of consumption of material by the process to allow faster control of the process and ensure there is enough material required and the weigh hopper is not empty (O’Callaghan [0072]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson et al. in view of Luharuka et al. (U.S. Patent Pub. No. 2014/0044508).
Regarding claim 9, Christenson et al. disclose all the limitations as set forth above.  While the reference discloses the support structure may be transportable (column 5, lines 54-57), the reference does not explicitly disclose wherein the support structure is integrated into a mobile trailer unit.
Luharuka et al. teaches another modular silo support structure for metering and mixing material (abstract).  The reference teaches wherein the support structure is integrated into a mobile trailer unit (figures 1 and 5, reference #36 and 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774